Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/12/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1 and 3-15 have been considered and examined.  Claim 2 has been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1 line 15, delete ".." and INSERT - -.--.

	
	
Allowable Subject Matter
Claims 1 and 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) 1 is allowable because limitations a LED strip, wherein a part of the lower surface of the LED strip is for attaching the LED strip to a surface, wherein the LED strip for each loop of the plurality of first loops is provided with a first cut extending from the first side and configured to receive the second side in the folded state, such that a loop is created with the upper surface forming the reflective interior surface are not disclosed. 
The closest prior art are Rudoy (US Pub.2002/0136004) and Bo (CN106499985A). While Rudoy discloses a LED strip with loops and Bo discloses LED strip with cuts. Neither Rudoy nor Bo disclose or suggest in summary the LED strip for each loop of the plurality of first loops is provided with a first cut extending from the first side and configured to receive the second side in the folded state, such that a loop is created with the upper surface forming the reflective interior surface.
The remaining claims are allowable due to their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875